        Case 1:19-cv-00748-JDP Document 19 Filed 06/11/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     CONNIE JONES,                                   Case No. 1:19-cv-0748-JDP
12                         Plaintiff,
                                                       ORDER FOR THE AWARD OF ATTORNEY
13                         v.                          FEES PURSUANT TO THE EQUAL
                                                       ACCESS TO JUSTICE ACT
14     COMMISSIONER OF SOCIAL
       SECURITY,                                       ECF No. 18
15
                           Defendant.
16

17

18            Pursuant to the stipulation of the parties, ECF No. 18, it is hereby ordered that attorney

19   fees, in the amount of five-thousand four-hundred dollars ($5,400), are awarded to plaintiff,

20   subject to the terms of the stipulation.

21
     IT IS SO ORDERED.
22

23
     Dated:      June 11, 2020
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26   No. 205.
27

28
                                                         1
